Name: Commission Decision (EU) 2015/2056 of 13 November 2015 amending Decisions 2009/300/EC, 2009/563/EC, 2009/894/EC, 2011/330/EU and 2011/337/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2015) 7781) (Text with EEA relevance)
 Type: Decision
 Subject Matter: marketing;  wood industry;  communications;  consumption;  information technology and data processing;  leather and textile industries;  environmental policy
 Date Published: 2015-11-17

 17.11.2015 EN Official Journal of the European Union L 300/41 COMMISSION DECISION (EU) 2015/2056 of 13 November 2015 amending Decisions 2009/300/EC, 2009/563/EC, 2009/894/EC, 2011/330/EU and 2011/337/EU in order to prolong the validity of the ecological criteria for the award of the EU Ecolabel to certain products (notified under document C(2015) 7781) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(3)(c) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2009/300/EC (2) expires on 31 December 2015. (2) Commission Decision 2009/563/EC (3) expires on 31 December 2015. (3) Commission Decision 2009/894/EC (4) expires on 31 December 2015. (4) Commission Decision 2011/330/EU (5) expires on 31 December 2015. (5) Commission Decision 2011/337/EU (6) expires on 31 December 2015. (6) An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decisions 2009/300/EC, 2009/563/EC, 2009/894/EC, 2011/330/EU and 2011/337/EU. As the current ecological criteria and the related assessment and verification requirements set out in those Decisions are still under revision, it is appropriate to prolong the periods of validity of those ecological criteria and those related assessment and verification requirements until 31 December 2016. (7) Decisions 2009/300/EC, 2009/563/EC, 2009/894/EC, 2011/330/EU and 2011/337/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2009/300/EC is replaced by the following: Article 3 The ecological criteria for the product group televisions  and the related assessment and verification requirements, shall be valid until 31 December 2016. Article 2 Article 3 of Decision 2009/563/EC is replaced by the following: Article 3 The ecological criteria for the product group footwear  and the related assessment and verification requirements, shall be valid until 31 December 2016. Article 3 Article 3 of Decision 2009/894/EC is replaced by the following: Article 3 The ecological criteria for the product group wooden furniture  and the related assessment and verification requirements, shall be valid until 31 December 2016. Article 4 Article 3 of Decision 2011/330/EU is replaced by the following: Article 3 The ecological criteria for the product group notebook computers  and the related assessment and verification requirements, shall be valid until 31 December 2016. Article 5 Article 4 of Decision 2011/337/EU is replaced by the following: Article 4 The ecological criteria for the product group personal computers  and the related assessment and verification requirements, shall be valid until 31 December 2016. Article 6 This Decision is addressed to the Member States. Done at Brussels, 13 November 2015. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2009/300/EC of 12 March 2009 establishing the revised ecological criteria for the award of the Community Eco-label to televisions (OJ L 82, 28.3.2009, p. 3). (3) Commission Decision 2009/563/EC of 9 July 2009 on establishing the ecological criteria for the award of the Community eco-label for footwear (OJ L 196, 28.7.2009, p. 27). (4) Commission Decision 2009/894/EC of 30 November 2009 on establishing the ecological criteria for the award of the Community eco-label for wooden furniture (OJ L 320, 5.12.2009, p. 23). (5) Commission Decision 2011/330/EU of 6 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for notebook computers (OJ L 148, 7.6.2011, p. 5). (6) Commission Decision 2011/337/EU of 9 June 2011 on establishing the ecological criteria for the award of the EU Ecolabel for personal computers (OJ L 151, 10.6.2011, p. 5).